By the court.

We are of opinion, that the justice of the peace had authority to render the judgment, on which this action is founded. His authority, in this instance, stands upon the same ground as his authority to render a judgment upon a report of referees, and as the subject is fully explained in the case, to which we have been referred by the plaintiff’s counsel, no further explanation is now necessary.
In Massachusetts, the statute gives to the recognizance the effect of a judgment, but there is no judgment upon it by the justice of the peace. Green v. Dana, 13 Mass. Rep. 493. Debt upon the recognizance is the proper remedy there, but here the action must be debt upon the judgment.

Judgment for the plaintiff.